The IAS Court correctly applied a one year and 90 day limitations period from the date of plaintiffs 18th birthday (General Municipal Law §§ 50-i, 50-k [6]; McKinney’s Uncons Laws of NY § 7401 [2] [New York City Health and Hospitals Corporation Act § 20 (2); L 1969, ch 1016, § 1, as amended]; CPLR 208, 105 [j]). There is no merit to plaintiffs argument that the three-year limitations period applicable at the time his cause of action accrued should apply, the action having been instituted after the July 13, 1979 effective date of the statutory amendments providing for a one year and 90 day limitations period (General Municipal Law § 50-k [8]). We have considered plaintiffs remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Wallach, Kupferman, Nardelli and Tom, JJ.